

113 S1347 RS: Conference Accountability Act of 2013
U.S. Senate
2013-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 582113th CONGRESS2d SessionS. 1347[Report No. 113–268]IN THE SENATE OF THE UNITED STATESJuly 23, 2013Mr. Coburn (for himself,
			 Mr. McCain, Mr.
			 Chiesa, Mr. Enzi, and
			 Ms. Ayotte) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental AffairsOctober 1, 2014Reported, under authority of the order of the Senate of September 18, 2014, by Mr. Carper, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide transparency, accountability, and limitations
		  of Government sponsored conferences.1.Short titleThis Act may be cited as the
			 Conference Accountability Act of
			 2013.2.Government sponsored
			 conferences(a)Travel expenses
			 of Federal agencies relating to conferences(1)Limitations and
			 reports on travel expenses to conferencesChapter 57 of title 5,
			 United States Code, is amended by adding at the end the following:5712.Limitations
				and reports on travel expenses to conferences(a)In this section,
				the term—(1)conference
				means a meeting that—(A)is held for
				consultation, education, or discussion;(B)is not held
				entirely at an agency facility;(C)involves costs
				associated with travel and lodging for some participants; and(D)is sponsored by 1
				or more agencies, 1 or more organizations that are not agencies, or
			 a
				combination of such agencies or organizations; and(2)international
				conference means a conference attended by representatives of—(A)the United States
				Government; and(B)any foreign
				government, international organization, or foreign nongovernmental
				organization.(b)No agency may pay
				the travel expenses for more than 50 employees of that agency who
			 are stationed
				in the United States, for any international conference occurring
			 outside the
				United States, unless the Secretary of State submits to Congress
			 before the
				conference a written certification that attendance for such
			 employees is in the
				national interest.(c)Not later than 30
				days after the end of each quarter of each fiscal year, each agency
			 shall post
				on the public Internet website of that agency a report on each
			 conference for
				which the agency paid travel expenses during the preceding 3 months
			 that
				includes—(1)the itemized
				expenses paid by the agency, including travel expenses, the cost of
			 scouting
				for and selecting the location of the conference, and any agency
			 expenditures
				to otherwise support the conference;(2)the primary
				sponsor of the conference;(3)the location of
				the conference;(4)in the case of a
				conference for which that agency was the primary sponsor, a
			 statement
				that—(A)justifies the
				location selected;(B)demonstrates the
				cost efficiency of the location; and(C)provides a cost
				benefit analysis of holding a conference rather than conducting a
				teleconference;(5)the date of the
				conference;(6)an explanation
				how the conference advanced the mission of the agency;(7)the title and pay
				grade of any Federal employee or any individual who is not a
			 Federal employee
				whose travel expenses or other conference expenses were paid by the
			 agency;
				and(8)the total number
				of individuals whose travel expenses or other conference expenses
			 were paid by
				the agency.(d)Each report
				posted on the public Internet website under subsection (c) shall—(1)be in a
				searchable electronic format; and(2)remain on that
				website for at least 5 years after the date of
				posting..(2)Technical and
			 conforming amendmentThe table of sections for chapter 57 of
			 title 5, United States Code, is amended by inserting after the item
			 relating to
			 section 5711 the following:5712. Limitations and reports
				on travel expenses to
				conferences..(b)Limitations on
			 annual travel expenses(1)In
			 generalIn the case of each of fiscal years 2014 through 2018, an
			 agency (as defined under section 5701(1) of title 5, United States Code)
			 may
			 not make, or obligate to make, expenditures for travel expenses, in an
			 aggregate amount greater than 80 percent of the aggregate amount of such
			 expenses for fiscal year 2010.(2)Identification
			 of travel expensesNot later than September 1, 2013, and after
			 consultation with the Administrator of General Services and the Director
			 of the
			 Administrative Office of the United States Courts, the Director of the
			 Office
			 of Management and Budget shall establish guidelines for the determination
			 of
			 what expenses constitute travel expenses for purposes of this subsection.
			 The
			 guidelines shall identify specific expenses, and classes of expenses, that
			 are
			 to be treated as travel expenses.(c)Conference
			 transparency and limitations(1)DefinitionsIn
			 this subsection—(A)the term
			 agency has the meaning given under section 5701(1) of title 5,
			 United States Code; and(B)the term
			 conference has the meaning given under section 5712(a)(1) of title
			 5, United States Code (as added by subsection (a)).(2)Public
			 availability of conference materialsEach agency shall post on the public
			 Internet website of that agency detailed information on any presentation
			 made
			 by any employee of that agency at a conference, including—(A)any minutes relating to the
			 presentation;(B)any speech delivered;(C)any visual exhibit, including photographs
			 or slides;(D)any video, digital, or audio recordings of
			 the conference; and(E)information regarding any financial support
			 or other assistance from a foundation or other non-Federal source used to
			 pay
			 or defray the costs of the conference, which shall include a certification
			 by
			 the head of the agency that there is no conflict of interest resulting
			 from the
			 support received from each such source.(3)Limitation on
			 amount expended on a conference(A)In
			 generalNo agency may expend
			 more than $500,000 to support a single conference.(B)Rule of
			 constructionNothing in this paragraph shall be construed to
			 preclude an agency from receiving financial support or other assistance
			 from a
			 foundation or other non-Federal source to pay or defray the costs of a
			 conference the total cost of which exceeds $500,000.(4)Limitation on
			 the annual number of conferences an agency may support(A)In
			 generalAn agency may expend
			 funds on not more than 1 conference that is sponsored or organized by a
			 particular organization during any fiscal year, unless the agency is the
			 primary sponsor and organizer of the conference.(B)Rule of
			 constructionNothing in this paragraph shall be construed to
			 preclude an agency from paying travel expenses for an employee of that
			 agency
			 to attend a conference.(5)Limitation on
			 conference policiesAn agency may not establish or implement a
			 policy that discourages or prohibits the selection of a location for
			 travel, an
			 event, a meeting, or a conference because the location is perceived to be
			 a
			 resort or vacation destination.1.Short titleThis Act may be cited as the
			 Conference Accountability Act of 2014.2.DefinitionsIn this Act—(1)the term
			 agency has the meaning given that term under section 5701(1) of title 5,
			 United States Code; and(2)the term
			 conference means a meeting, retreat, seminar, symposium, or event that involves attendee travel.3.Government sponsored
			 conferences(a)Expenses
			 of Federal agencies relating to conferences(1)Limitations and
			 reports on conference expensesSubchapter I of chapter 57 of title 5,
			 United States Code, is amended by adding at the end the following:5712.Limitations
				and reports on conference expenses(a)In this section, the term conference
				means a meeting, retreat, seminar, symposium, or event that
			 involves attendee travel.(b)No agency may pay
				the travel expenses for more than 50 employees of that agency who
			 are stationed
				in the United States, for any conference occurring
			 outside the
				United States, unless the Deputy Secretary (or the equivalent) and
			 the Chief Financial Officer of the agency submit to Congress
			 before the
				conference a written certification that attendance for such
			 employees is in the
				national interest.(c)Not later than 30
				days after the end of each quarter of each fiscal year, each agency
			 shall post
				on the public Internet website of the agency a report on each
			 conference that was held during the preceding 3 months for
				which the agency expended  more than $50,000 that
				includes—(1)the itemized
				expenses paid by the agency, including travel expenses, the cost of
			 scouting
				for and selecting the location of the conference, and any agency
			 expenditures
				to otherwise support the conference;(2)the primary
				sponsor of the conference;(3)the location of
				the conference;(4)in the case of a
				conference for which the agency was the primary sponsor, a
			 statement
				that—(A)justifies the
				location selected;(B)demonstrates the
				cost efficiency of the location; and(C)provides a cost
				benefit analysis of holding a conference rather than conducting a
				teleconference, video conference, video training, or other means of
			 remote communication;(5)the dates of the
				conference;(6)an explanation
				of how the conference advanced the mission of the agency;(7)the pay
				grade of any Federal employee or any individual who is not a
			 Federal employee
				whose travel expenses or other conference expenses were paid by the
			 agency;(8)the total number
				of individuals whose travel expenses or other conference expenses
			 were paid by
				the agency;(9)detailed information on any presentation made by  a Federal employee at the conference, including
			 any speech, visual exhibit, photograph, slide, or video, digital, or audio
			 recording; and(10)information regarding any financial support
			 or other assistance from a foundation or other non-Federal source used to
			 pay
			 or defray the costs of the conference, which shall include a certification
			 that there is no conflict of interest resulting
			 from the
			 support received from each such source.(d)Each report
				posted on the public Internet website under subsection (c)—(1)shall—(A)be in a
				searchable electronic format; and(B)remain on the
				website for not less than 5 years after the date of
				posting; and(2)shall not include—(A)information regarding travel or conference expenses involving military combat, the training or
			 deployment of members
			 of the Armed Forces, or other similar expenses, as determined by
			 the Director of the Office of Management and Budget in consultation with
			 the Administrator of General Services; or(B)scientific or medical research presented by a Federal employee at a conference that was previously
			 unpublished.(e)The head of an agency may exclude certain information, expenses, and materials from a report
			 required under subsection (c) only if the head of the agency determines
			 that the inclusion of such information would undermine national security,
			 international diplomacy, health and safety inspections, law enforcement,
			 or site visits required for oversight or investigatory purposes..(2)Technical and
			 conforming amendmentThe table of sections for chapter 57 of
			 title 5, United States Code, is amended by inserting after the item
			 relating to
			 section 5711 the following:5712. Limitations and reports
				on conference expenses..(b)Conference limitations(1)Limitation on amount expended on a conference(A)In
			 generalNo agency may expend
			 more than $500,000 to support a single conference, unless the head of the
			 agency and the Chief Financial Officer of the agency submit to Congress
			 before the conference a written certification that the
			 conference is in the national interest, which shall include—(i)an estimate of the total cost of the conference;(ii)the dates of the conference;(iii)an estimate of the number of full-time equivalent employees attending the conference;(iv)any costs associated with planning for the conference; and(v)an explanation of how the conference advances the mission of the agency.(B)Rule of
			 constructionNothing in this paragraph shall be construed to
			 preclude an agency from receiving financial support or other assistance
			 from a
			 foundation or other non-Federal source to pay or defray the costs of a
			 conference.(2)Limitation on
			 conference policiesAn agency may not establish or implement a
			 policy that discourages or prohibits the selection of a location for
			 travel, an
			 event, a meeting, or a conference because the location is perceived to be
			 a
			 resort or vacation destination.October 1, 2014Reported with an amendment